        Case 8:19-cv-00098-JLS-DFM Document 9 Filed 01/22/19 Page 1 of 2 Page ID #:33

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                        Central District
                                                    __________  District of
                                                                         of California
                                                                            __________

   1EVMERS&IRMXI^MRHMZMHYEPP]ERHSRFILEPJSJEPP                )
              SXLIVWWMQMPEVP]WMXYEXIH                              )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 8:19-cv-00098 JLS (DFMx)
                                                                      )
                4S[IVPMRI*YRHMRK00'                                )
           E2I[=SVOPMQMXIHPMEFMPMX]GSQTER]                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) 4S[IVPMRI*YRHMRK00'
                                           GS6IKMWXIVIH%KIRX7SPYXMSRW-RG
                                           77XVIIX7YMXI
                                           7EGVEQIRXS'%




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: %EVSR(%JXIVKSSH7&2
                                           EEVSR$EJXIVKSSHIWUGSQ
                                           'IRXYV]4EVO)EWX7YMXI
                                           0SW%RKIPIW'EPMJSVRME
                                           8IPITLSRI
                                           *EGWMQMPI

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                         F COURT
                                                                                  CLERK OF    RT
                                                                                              RT


Date:             01/22/2019
                                                                                          Signature
                                                                                          SSi
                                                                                            ignature of Clerk
                                                                                                           rk or Deputy Clerk
                                                                                                           rk
         Case 8:19-cv-00098-JLS-DFM Document 9 Filed 01/22/19 Page 2 of 2 Page ID #:34

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.
                        8:19-cv-00098 JLS (DFMx)
                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                            ; or

               Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $                    .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
